CHARLES J. SCHUCK, Judge.
On July 10, 1941 at Glendale in Marshall county a state road commission truck, driven by an employee of the state road commission, negligently collided with claimant’s automobile, injuring the left rear fender of said automobile and causing damage to the extent of $7.65.
Respondent recommends payment of this amount and the attorney general, through his special assistant, concurs in the said recommendation.
We therefore make an award accordingly to the said H. L. Rudolph in the amount of seven dollars and sixty-five cents ($7.65).